DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application

This Office Action is in response to Applicant's Application filed on 06/15/2021. Claims 1-20 are pending for this examination.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 06/15/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.




Foreign Priority Claimed
Acknowledgment is made of applicant's claim for foreign priority based on an application number EP20180268 filed on 06/16/2020. Applicant has filed a certified copy of the application as required by 37 CFR 1.55 and the certified copy has been received.


Invention Summary as understood by the Examiner


This section describes a simplified summary of the claimed subject matter in order to provide a basic understanding of the examiner on the subject matter. This summary is not an extensive overview and is not intended to identify key/critical elements or to delineate the scope of the claimed subject matter as presented in the disclosure. Its sole purpose is to present some concepts of the claimed subject matter in a simplified form. The applicant is not expected to comment on this section unless there is a gross misrepresentation of the invention which implies that the Examiner’s comprehension may be flawed. 

This application is about a software application development with version control of software artifacts. Mainly the application deals with merging of software artifacts when the same artifacts have been edited by multiple developers in parallel. The application describes when, how and under what condition to merge multiple versions of the same artifacts when multiple developers have edited then independently. 


Analogous art

In broad interpretation, instant application is about software application development, version control and merging of software artifacts. Prior arts which teach any of these technologies are considered to be analogous art to the instant application.

Claim Interpretation

Claims use the term “model-based app development”. Model-based app development is described in specification [0019] as “Unlike traditional source code implementations, such apps may be created, edited, and/or represented by drawing, moving, connecting, and/or disconnecting visual depictions of logical elements within a visual modeling environment.” Examiner interprets the term using this description. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-11 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 7 recites, “further comprising: classifying differences among the first differences and the second differences as mergeable when the respective differences concern a list of a first type of information objects, wherein the list of the first type of information objection,  an order of the information objects of the list of the first type of information objects, or the list of the first type of information objection and the order of the information objects of the list of the first type of information objects are defined as mergeable.” The term “information objection” has been used in the claim twice. The meaning of the term is unclear. It may be a typing error and should be “information object”. The applicant needs to clarify this term. Besides, the meaning of the claim is unclear to the examiner. As such the claim has been rejected. Appropriate explanation or correction is required. 


claim 9 recites, “wherein the order of the list of the second type of information objects is defined as fixed.” The meaning of the claim limitation is unclear to the examiner. It is not cleared where is the order of the list is defined as fixed. Does that mean there is a place where lists and their types are defined? Because the meaning of the claim limitation is unclear, the claim has been rejected.  

Claim 10 recites, “further comprising: classifying differences among the first differences and the second differences as not mergeable when the respective differences concern a list of a third type of information objects and result in changed properties of the list of the third type of information objects…”. It is not clear what resulted change of properties of the list of third type of information object. As such, the claim has been rejected. 

Claims 8 and 11 are rejected because they are dependent on a rejected claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6, 12, 14, 15-17, 19 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mens (Publication title: “A State-of-the-Art Survey on Software Merging”, 2002, IEEE) in view of Edwards (Publication Title: “Flexible Conflict Detection and Management In Collaborative Applications”, 1997, ACM). 

As per claim 1, Mens teaches, 

A computer-implemented method of creating an app, (Mens recites on page 449, column 1, paragraph 2, starting at line 3, “As a development-support discipline, it provides techniques and tools to assist developers in performing coordinated changes to software products.” This shows creating a software application.) 

 the computer-implemented method comprising: 

providing an app development source artifact; (Mens Fig. 1 box version 1 is a source artifact.)

providing a first changed artifact and a second changed artifact differing from the app development source artifact in first differences and in second differences, respectively, (Mens Fig. 1 box version 1a and version 1b providing first changed artifact and second changed artifacts respectively. Underlined part of version 1a and version 1b are the differences for these versions from the source artifact.) 

wherein the app development source artifact, the first changed artifact, and the second changed artifact include information objects to which a unique identifier is assigned, respectively; (Mens Fig. 1 “version 1” and “version 2” are the unique identifier and the source code in these boxes are the information object to which identifiers are assigned.) 

determining the first differences and the second differences, respectively; (Mens recites on page 450, column 2, 2nd paragraph from bottom, “To illustrate the difference more dearly, let us take a closer look at the merging of text files. As a prerequisite to achieve two--way or three-way textual merging, we need to be able to identify the differences between text files. The Unix diff utility [27], [28] provides such support for two way merging, while the Unix diff3 utility does the same for three-way merging.” This shows “diff3” finds the first difference and the second difference.) 
determining whether the first differences and the second differences are mergeable taking the respective unique identifier of the respective information objects into account; (Mens recites on page 451, column 1, paragraph 2, starting at line 7, “This extra information is used by the merge algorithm to infer which lines of version 1a and version 1b should be included in the merged version. A possible outcome of the line-based merge is shown on the right in Fig. 1. The merge incorporates all changes/ additions/deletions from both versions 1a and 1b and the changes of version 1a take precedence when there is a merge conflict.” This shows merge algorithm resolves merge conflict. That means that the first difference and second difference are mergeable.)  
when the first differences and the second differences are mergeable: 

merging the first differences and the second differences with the app development source artifact; and (Mens Fig. 1 shows right most box labeled “merge of versions 1a and 1b”. This is the merged app development source artifact.) 

Mens teaches version control and merging of parallel editing of software artifacts. Mens does not explicitly mention, “developing the app using the merged app development source artifact”. However, in analogous art of software artifact version control and software development, Edwards teach, 
developing the app using the merged app development source artifact. (Edwards recites on page 1, column 2, paragraph 4, “Timewarp is an infrastructure for building applications that permit divergent views of an artifact shared among participants…. Timewarp provides an explicit representation of the work of multiple users across versions of an artifact…. In such systems, multiple users work with versions of an artifact that may be divergent, and often are later reconciled or merged into a single version.” This shows that Timewarp builds an application which has gone through multiple edits by multiple users. In other words, the source code artifact has been merged multiple times.) 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Mens of version control and parallel editing of software artifacts by incorporating the teaching “developing the app using the merged app development source artifact” of Edwards. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Edwards to develop a software application from the software artifacts saved in a software development version control system.

As per claim 2, Mens teaches, 

further comprising:

assigning interconnected differences among the first differences to first groups of differences, respectively, and assigning interconnected differences among the second differences to second groups of differences, respectively; (Mens Fig. 1 changes in “version 1a” are interconnected and can be considered as first group. Similarly changes in “version 1b” are interconnected and can be considered as second group.)

determining group conflicts between the first groups and the second groups; and (Mens page 451, column 1, line 10 from the bottom, “Because of its too coarse granularity, however, line-based merging has the disadvantage that it cannot handle
two parallel modifications to the same line very well. Only one of the two modifications can be selected, but the two modifications cannot be combined.” This shows conflict between two groups.)54 
classifying differences of groups not involved in a group conflict of the group conflicts as mergeable and (Mens recites on page 451, column 1, paragraph 2, “Three-way merging does not have this shortcoming. For example, line proc fac (n: int, var r: int) of version 1b is also present in ancestor version 1, implying that only version 1a made a modification to this particular line. Similarly, because the line fac (5, R); of version 1b did not occur in version 1, it must have been newly introduced by version la. This extra information is used by the merge algorithm to infer which lines of version 1a and version 1b should be included in the merged version.” This shows that these lines are not involved in group conflict and mergeable.) 
differences of groups involved in at least one group conflict of the group conflicts as not mergeable. (Mens page 451, column 1, line 10 from the bottom, “Because of its too coarse granularity, however, line-based merging has the disadvantage that it cannot handle two parallel modifications to the same line very well. Only one of the two modifications can be selected, but the two modifications cannot be combined.” This shows conflict between two groups are not mergeable.)

As per claim 3, Mens teaches, 
further comprising: determining resolvable group conflicts among the determined group conflicts between the first groups and the second groups; and (Mens recites on page 451, column 2, starting at line 13, “It will only issue a merge conflict when the merged result is not syntactically correct.” This shows a conflict between two groups.) 
classifying the differences of groups with resolvable group conflicts as mergeable. (Mens recites on page 451, column 2, bottom sentence of paragraph 3, “A syntactic merger will detect this conflict, so that appropriate actions can be taken to resolve the problem. (In this case, it would suffice to remove the else part manually.)” This shows that the conflict can be resolvable.) 
As per claim 5, Mens teaches, 
further comprising: classifying a first difference among the first differences and a second difference among the second differences as mergeable when the first difference and the second difference concern at least one mergeable property of at least one first information object, at 55 least two independent properties of at least one second information object, two different information objects, or any combination thereof. (Examiner interprets this claim to be two branches can be merged when there is a mergeable property. Mens recites on page 456, column 1, paragraph 5, starting at line 3 “All these resolution strategies are implemented in a uniform and customizable way using merge matrices that can be fine-tuned by the user. We will only discuss two of these strategies here. Consolidation is used when two revisions of a common base version need to be merged and is expected or known that most of the parallel changes are complementary (e.g., when the changes are made to different program modules). In case of deletions, the merge proceeds automatically.” This shows that when changes are made to different modules and in case of a deletion, the versions are mergeable.) 

As per claim 6, Edwards teaches,

wherein the information objects are at least partly organized in a graph structure, and (Edwards Fig. 4 shows a graph structure of source code changes.)
wherein for the determining of whether the first differences and the second differences are mergeable, (Edwards recites on page 8, column 2, last paragraph “For example, in the layout application, conflicts often arise because two users working independently merge disparate action paths into one shared state. The merge may cause certain objects to overlap, violating spatial constraints in the application. ….Whether or not a class of conflicts will be tolerated depends solely on the conflict policy in effect for that class of conflicts.” This shows that conflict policy decides whether the application branches are mergeable.) 

the graph structure of the information objects and the respective unique identifier of the information objects of the graph structure are taken into account, respectively. (Edwards Fig. 5, Fig. 6 show merging is performed using the graph and the changes in the code. Here code is the information object.) 

As per claim 12, Edwards teaches,

wherein the app development source artifact, the first changed artifact, the second changed artifact, or any combination thereof includes at least a part of a model that is used for model-based app development, and wherein the model or the part of the model is taken into account for the determining of whether the first differences and the second differences are mergeable. (Edwards teaches model-based development. Please see Figure 3, 4, 5, etc. which show visual depiction of logical elements. Figure 5 shows conflicting differences which are merged using a “promotion strategy”.)

As per claim 14, this is systems claim that substantially parallels the limitations of the method claim 1. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed method steps as a system. 

As per claims 15, 16, 17, 19 and 20 these are computer readable medium claims that substantially parallel the limitations of the method claims 1-3, 5 and 6, respectively. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed method steps as computer readable medium. 

Claim 13 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Mens and Edwards as applied to claim 1 and further in view of Brambley et al. (hereinafter Brambley, Patent No.: US 8,453,112).

As per claim 13, Mens and Edwards teach version control and merging of parallel editing of software artifacts. They not explicitly mention, “further comprising: when the first differences and the second differences are classified as not mergeable: displaying the first differences and the second differences to a user through an app development user interface (UI) for selecting the first differences, the second difference, or the first differences and the second differences to be introduced to the app development source artifact or for rejecting the first differences and the second difference; and merging the first differences, the second differences, or the first differences and the second differences with the app development source artifact or leaving the app development source artifact unchanged corresponding to the captured selection intent of the user.” However, in analogous art of software artifact version control and software development, Brambley teaches, 

further comprising: 

when the first differences and the second differences are classified as not mergeable: 

displaying the first differences and the second differences to a user through an app development user interface (UI) for selecting the first differences, the second difference, or the first differences and the second differences to be introduced to the app development source artifact or for rejecting the first differences and the second difference; (Brambley recites in column 4 bottom line, “For example, the merge tool 46 may present the developer 40 with an interface showing potentially conflicting changes made by the developer 40 and designer 30, among others.” This shows an UI and changes are not mergeable) capturing a selection intent of the user in response to user interactions with the app development UI; (Brambley recites in column 2 starting at line 47, “Accordingly, this method, in some cases, allows the responsibility for merging changes to be shifted to a user other than the user making the changes.” This shows selection by a user.)
and merging the first differences, the second differences, or the first differences and the second differences with the app development source artifact or leaving the app development source artifact unchanged corresponding to the captured selection intent of the user. (Brambley recites in column 2 starting at line 55, “The user responsible for merging changes may be presented with a merge tool that presents various changes to a given file of a multi-file project, identifies who made the changes, and/or provides refactoring information to allow the user to decide an appropriate merger action.” This shows capturing user intent and make appropriate changes.) 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Mens and Edwards of version control and parallel editing of software artifacts by incorporating the teaching “further comprising: when the first differences and the second differences are classified as not mergeable: displaying the first differences and the second differences to a user through an app development user interface (UI) for selecting the first differences, the second difference, or the first differences and the second differences to be introduced to the app development source artifact or for rejecting the first differences and the second difference; and merging the first differences, the second differences, or the first differences and the second differences with the app development source artifact or leaving the app development source artifact unchanged corresponding to the captured selection intent of the user” of Brambley. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of Brambley in merging two versions of a software artifact when there is a conflict and resolve the conflict using a user interface.




Allowable Subject Matter


Claims 4 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if written in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion

Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on Monday - Friday 8AM - 5PM. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        October 5, 2022